Citation Nr: 1434432	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  04-30 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to a rating in excess of 10 percent for post-traumatic headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to April 1986. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the Manchester, New Hampshire RO denied the Veteran's claim of a rating in excess of 10 percent for posttraumatic headaches.  In September 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2004.  

In May 2005, the Veteran testified during a hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.

In May 2007, the Board remanded the claim then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in an October 2009 supplemental SOC (SSOC)) and returned the matter to the Board.  

In January 2011, the Board again remanded the claim then on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in an August 2011 SSOC) and returned the matter to the Board.  

Relevant to the sleep apnea claim, the Veteran was initially denied service connection for obstructive sleep apnea in a September 2004 rating decision, as the current evidence of record failed to document that sleep apnea had been diagnosed.  VA treatment records associated with the claims file in July 2005, document the Veteran's treatment for severe obstructive sleep apnea.  It does not appear as if the RO readjudicated the Veteran's claim after the VA treatment records were added to the claims file.  As this evidence was received within the year of the September 2004 rating decision; as will be explained below, such decision did not become final.
In September 2012, both issues were remanded for a Board hearing.  In September 2013 correspondence, the Veteran requested that the Disabled American Veterans be removed as his representative.  In November 2013 correspondence, the Veteran withdrew his request for a Board hearing.  Such request was reiterated via a January 2014 Report of General Information (VA-Form 27-0820).

The Board observes that the Atlanta RO now has jurisdiction over the Veteran's claims file.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA claims file reveals VA treatment records dated through November 2012, which were considered by the agency of original jurisdiction (AOJ) in a December 2012 rating decision that granted, in part, increased ratings for service-connected posttraumatic stress disorder (PTSD); service-connected facial scars; and total disability rating based on individual unemployability (TDIU).  Upon review of the VBMS file, a July 2014 correspondence from the Veteran has been associated.  The remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In the Veteran's July 2014 statement in VBMS, he requested service connection for bilateral lower extremity peripheral neuropathy.  This issue has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The reopened issue of entitlement to service connection for obstructive sleep apnea; and the issue of an increased rating for posttraumatic headaches are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  The evidence received within one year of the issuance of the September 2004 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim of service connection for obstructive sleep apnea, and raises a reasonable possibility of substantiating the claim.

2.  The September 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea, never became final.


CONCLUSION OF LAW

New and material evidence has been received, with respect to the claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

As the instant decision reopens the claim of service connection for sleep apnea, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.




Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed. Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Where there has been a prior decision on the claim, as in the present case, it must first be determined whether such determination has become final.  In this regard, if a communication meeting the requirements of a notice of disagreement under 38 C.F.R. § 20.201 was filed prior to the expiration of the appeal period, then a finding of finality as to the prior decision is precluded.  Similarly, if new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  In applying this provision, new evidence is defined as existing evidence not previously submitted to agency decision-makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  The Board notes, however, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In the present case, the RO denied the Veteran's claim for service connection for sleep apnea on the basis that a current diagnosis was not shown.  The evidence demonstrates that within one year from the issuance of the September 2004 rating decision, additional evidence was added to the claims file.  Indeed VA treatment records dated from August 2004 to February 2005 associated with the claims file in July 2005, documents obstructive sleep apnea; and the Veteran was unable to tolerate CPAP.  

Such evidence was not previously before agency decisionmakers and it relates directly to whether the Veteran has a current diagnosis; an unestablished fact necessary to substantiate the claim.  The evidence added to the record within a year from the issuance of the September 2004 rating decision is new and material. Consequently, the provisions of 38 C.F.R. § 3.156(b) apply, and the prior September 2004 rating action did not become final. 

In sum, because new and material evidence was received within one year of its issuance, the September 2004 rating decision never became final.  The underlying claim of service connection will be addressed in the remand portion of this decision, to follow below.


ORDER

New and material evidence to reopen a claim for service connection for obstructive sleep apnea was received within one year from the issuance of the September 2004 rating decision, that determination never became final and the claim of service connection may be considered on the merits; to this extent only, the appeal is granted.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Relevant to the obstructive sleep apnea claim, the Veteran contends that his currently diagnosed sleep apnea is directly related to service.  Indeed he indicates that the in-service personal assault, which has resulted in service connection for PTSD and a headache disability, led to his sleep apnea.  The Board observes that the evidence of record also suggests that the Veteran's sleep apnea is secondary to such service-connected disabilities.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Here it is shown that the Veteran did experience a head injury in service, to which he claims he has experienced sleep apnea since such incident.  Further, as the Veteran is service-connected for PTSD and posttraumatic headaches, a VA examination is necessary in order to determine the etiology of the Veteran's sleep apnea, to include whether his service-connected disabilities caused or aggravated his sleep apnea.

Relevant to the increased rating claim, the Veteran contends that his headaches are more severe than the currently assigned 10 percent rating.  

By way of history, the Board noted in its May 2007 remand that the headache disability was rated 10 percent disabling under 38 C.F.R. § 4.12a, Diagnostic Code (Code) 8045, which allows a maximum 10 percent rating for purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma.  The Board found after further review, that the Veteran's headache disability was appropriately rated by analogy to migraine headaches under Code 8100.

The Veteran underwent an examination in January 2011.  The examiner found in part that the Veteran's overall headache disability had improved in intensity compared with the late 1980's.

Subsequent evidence appear to indicate that the headache disability has increased in severity.  Indeed, in an April 2012 VA neurology note, the Veteran reported that he experiences all day headaches about twice a week.  In a June 2012 statement, the Veteran indicated that although he takes medications for his headaches, there were certain times that the medication did not help at all.  Further on a December 2012 examination for PTSD, the Veteran reported that his headaches were so severe that he had to excuse himself from his normal daily activities.  He also reported that he experienced constant fatigue related to the headaches.

As noted, the Veteran underwent an examination for his headache disability in January 2011.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  While the headaches were addressed in the December 2012 VA examination, the Board notes, that the December 2012 examination focused primarily on the severity of the PTSD.  Thus, based on the subsequent VA treatment records and the Veteran's statements, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's headaches.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Additionally, while on remand, the Veteran should be given an opportunity to submit or identify any outstanding treatment records from VA or private healthcare providers referable to his sleep apnea and headaches.  In this regard, the Board notes that the most recent VA treatment records from the Boston, Massachusetts, and Columbus, Georgia VA facilities are dated through December 2012.  As such, the AOJ should obtain all outstanding VA treatment records dated from December 2012 to the present, as well as any other treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his sleep apnea and headaches.  After obtaining any necessary authorization from the Veteran, all identified records, to include those from any VA facilities dated from December 2012 to the present, should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided by 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses have been received; the Veteran should be afforded an appropriate VA examination so as to determine the etiology of his currently diagnosed sleep apnea.  The examiner should review the entire claims file (paper and electronic), including a complete copy of this remand, and consider the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should confirm the diagnosis of sleep apnea.  Thereafter, he/she should offer an opinion on the following:

Is it at least as likely as not that sleep apnea had its onset in service, has been continuous since service, is related to service, to include the in-service head injury?

Is it at least as likely as not that sleep apnea is caused or aggravated by the Veteran's service-connected PTSD or posttraumatic headache disability?  In this regard, the examiner should consider any statements from the Veteran regarding his sleep patterns. 

All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved. 

3.  After all outstanding records have been associated with the claims file; the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected headaches.  The claims file should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  All appropriate testing should be conducted.

The examiner should describe all manifestations and symptoms of the service-connected headaches.  The examiner should assess the severity, frequency, and duration of the headaches.  Specifically, the examiner should indicate whether the Veteran experiences prostrating attacks or similar debilitating episodes and, if so, the length of such attacks and the frequency that such occur.  
In addition, the examiner is asked to address whether the Veteran's headaches are productive of, or capable of producing, severe economic inadaptability, and to provide supporting findings for conclusions reached in this regard.

All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

4.  In the interest of avoiding future remand, the AOJ should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the AOJ should furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


